Citation Nr: 1828501	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  08-38 831	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1, 1964 to October 2, 1964.  He died in December 2007.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Milwaukee, Wisconsin.

In May 2012 and October 2017, the Board remanded the issues currently on appeal to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ on both occasions confirmed and continued the prior denials and returned the case to the Board.


FINDINGS OF FACT

1.  The Veteran died in December 2007.

2.  The Veteran's death certificate reflects that the cause of his death was acute myocardial infarction; diabetes was identified as an immediate, underlying, or contributing cause of or condition leading to death, and obesity was identified as a significant condition contributing to death but not resulting in the underlying cause.

3.  At the time of his death, the Veteran's only service-connected disability was a depressive disorder.

4.  The evidence does not establish that a chronic cardiovascular disability was present in service or was caused or aggravated by his service-connected depressive disorder; nor does it establish that the Veteran had continuity of cardiovascular symptoms after service.

5.  The appellant has not provided the financial information necessary to determine her eligibility for nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).

2.  The criteria for payment of non-service-connected death pension benefits have not been met.  38 U.S.C. §§ 1503, 1521, 1541 (2012); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service personnel records reflect that he served on active duty from September 1, 1964, to October 2, 1964.  Though his service was during the Vietnam era, during wartime, he did not serve in Vietnam.  Therefore, the legal provisions pertaining to diseases presumptively due to exposure to herbicide agents in Vietnam do not apply.  See 38 C.F.R. § 3.309(e).

The Veteran's service treatment records are entirely negative for any complaints or findings of a heart disorder, including myocardial infarction.  Post-service records reflect that the AOJ, in an August 2003 rating decision, granted service connection and a 100 percent rating for depressive disorder, originally claimed as posttraumatic stress disorder (PTSD).

A December 2007 hospital record reflects that the Veteran was admitted to an emergency room for shortness of breath and ultimately expired; the final diagnosis was cardiac arrest.  His death certificate lists the cause of death as acute myocardial infarction.  Diabetes was identified as an immediate, underlying, or contributing cause of or condition leading to death, and obesity was identified as a significant condition contributing to death but not resulting in the underlying cause.

The earliest evidence of a heart disorder are records pertaining to a 1997 stent placement and complaints of chest tightness and shortness of breath in 1998.  In January 2008, the appellant submitted her application for the benefits here at issue.

In February 2010, the AOJ solicited a medical opinion in connection with the appellant's claim.  A VA physician reviewed the record and detailed the Veteran's medical history.  The examiner opined that the Veteran's acute myocardial infarction was less likely as not caused by or a result of his service-connected depressive disorder.  The physician explained that the Veteran had known coronary artery disease with extensive risk factors including dyslipidemia, overweight, tobacco use, hypertension, and diabetes.  The cause of death of acute myocardial infarction, he found, was almost certainly caused by his coronary artery disease.  The opinion also addressed research pertaining to the relationship between PTSD and coronary artery disease.  However, the examiner concluded that the risk posed by the Veteran's dyslipidemia, weight, use of tobacco, hypertension, and diabetes was vastly higher than that posed by depression and PTSD.

In May 2012, the Board remanded the appellant's claim for development including to ensure that the appellant was notified of the information she needed to provide regarding eligibility for death pension benefits.  The Board remanded the claim again in October 2017 to make another attempt to send the appellant a letter requesting financial information.  The appellant has not responded.


I. Cause of the Veteran's death

Dependency and indemnity compensation (DIC) is awarded to a veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C. § 1310 (2012).  To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312 (2017). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

After carefully reviewing the available evidence, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death. 

As discussed above, the Veteran's death certificate establishes that he died in December 2007 from acute myocardial infarction. 

The Veteran's service treatment records are negative for pertinent complaints or abnormalities, including any heart disorders.  Post-service records show that he began suffering from heart-related health issues around 1997; more than three decades after his separation from service.  There is no evidence of record suggesting that the Veteran had heart disorder symptomology in service, within the first post-service year, or for many years thereafter.  In addition, the record does not establish that the appellant's myocardial infarction was causally related to or aggravated by any service-connected disability, to include any acquired psychiatric disorder.  Nor is there any evidence that his diabetes or obesity was in any way related to service.

The record contains February 2010 VA physician's opinion explaining the numerous heavy risk factors contributing to the Veteran's coronary artery disease, which were found to be almost certainly the cause of his acute myocardial infarction responsible for his death.  The examiner addressed a potential correlation between psychiatric conditions and coronary artery disease, but explained how any such association was vastly outweighed by the Veteran's other known risk factors.  The opinion was well-reasoned and relied on medical principles.  It is therefore highly probative.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's death was related to service.  The Board is sympathetic with the appellant's loss of her husband and her statements that the severity of his mental disorder could have contributed to his death have been carefully considered.  See December 2008 Form 9.  However, the greater weight of the evidence is against her claim.  The Board is not permitted to engage in speculation as to medical causation issues but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).

II.  Death Pension

In general, the surviving spouse of a veteran is entitled to receive non-service-connected death pension benefits if the veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C. § 1541(a); 38 C.F.R. § 3.3(b)(4). 

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272. 

Unreimbursed medical expenses, which were paid within the twelve-month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the regular maximum annual rate payable to a single veteran (excluding increased pension because of the need for aid and attendance).  38 C.F.R. § 3.272. 

Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272.

The maximum annual rates of improved pension are specified in 38 U.S.C. §§ 1521   and 1542, as increased from time to time under 38 U.S.C. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21. 
Effective December 1, 2008, the maximum allowable rate for a surviving spouse with no dependents was $7,933.  The maximum allowable rate for a surviving spouse with no dependents was thereafter increased on multiple occasions and is currently $8,830. 

Whenever there is a change in the maximum annual pension rate, the monthly rate of pension payable shall be computed by reducing the new applicable maximum annual pension rate by countable income on the effective date of the change in the applicable maximum annual pension rate, and dividing the remainder by 12.  See 38 C.F.R. § 3.273(b)(1). 

Whenever there is a change in a beneficiary's amount of countable income, the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new amount of countable income on the effective date of the change in the amount of income, and dividing the remainder by 12.  See 38 C.F.R. § 3.273(b)(2).

After reviewing the record in this case, the Board finds that the criteria for entitlement to nonservice-connected death pension benefits have not been met.  In short, the appellant has not provided the financial information necessary to determine her eligibility.

The Board empathizes with the financial difficulties described by the appellant.  See December 2008 Form 9 (at 68 years old she was disabled, unable to travel; total income is $912 per month).  However, given the absence of necessary data, there is no basis upon which to award non-service-connected death pension benefits.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to non-service-connected death pension benefits is denied.



____________________________________________
DAVID A. BRENNINGMEYER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


